       Case: 1:20-cv-00681-TSB Doc #: 13 Filed: 04/06/21 Page: 1 of 8 PAGEID #: 97




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 BRIAN HAWLEY,                                :       Case No. 1:20-cv-681
                                              :
          Plaintiff,                          :       Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 NEYRA MOTOR CARS, LLC, et al.,               :
                                              :
          Defendants.                         :

  ORDER (1) GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE AN
    AMENDED COMPLAINT (DOC. 10); AND (2) DENYING AS MOOT
       DEFENDANTS’ PARTIAL MOTION TO DISMISS (DOC. 6)

         This civil case is before the Court on Defendants Neyra Motor Cars, LLC and

Richard Allen’s partial motion to dismiss the complaint (Doc. 6) and the parties’

responsive memoranda (Docs. 9, 12). Also before the Court is Plaintiff Brian Hawley’s

motion for leave to file an amended complaint (Doc. 10) and Defendant’s response in

opposition to amend the complaint (Doc. 12).

                                    I. BACKGROUND

         Plaintiff Brian Hawley filed his first complaint on September 1, 2020 against

Defendants Neyra Motor Cars, LLC and Richard Allen (collectively, the “Neyra

Defendants”). (Doc. 1). Hawley asserted four causes of action in his initial complaint,

all against both defendants: (1) disability discrimination in violation of the Americans

with Disabilities Act, 42 U.S.C. § 12101, et seq.; (2) disability discrimination in violation

of Ohio Rev. Code 4112.02; (3) wrongful termination in violation of Ohio public policy;

and (4) intentional infliction of emotional distress (“IIED”). (Id.).
    Case: 1:20-cv-00681-TSB Doc #: 13 Filed: 04/06/21 Page: 2 of 8 PAGEID #: 98




       On October 29, 2020, the Neyra Defendants filed a partial motion to dismiss,

requesting the Court to dismiss: (1) the federal disability discrimination claim against

Allen, only; (2) the state disability discrimination claim against Allen, only; (3) the

wrongful termination claim against both Neyra Defendants; and (4) the IIED claim

against both Neyra Defendants. (Doc. 6).

       On November 11, 2020, the parties filed a “stipulation of extension of time to

respond to the motion to dismiss.” (Doc. 8). This stipulation (against local rules, as

discussed infra) was an agreement by the parties to give Hawley an additional 14 days to

respond to the Neyra Defendants’ partial motion to dismiss. (Id.).

       On December 3, 2020, in response to the motion to dismiss, Hawley filed a

combined response in opposition, or, alternatively, a motion for leave to file an amended

complaint, attaching his proposed amended complaint as an exhibit. (Docs. 9, 10). 1

Hawley conceded that the federal disability discrimination claim against Allen should be

dismissed; thus, the proposed amended complaint did not include Allen in this claim.

(Doc. 10 at 2). Hawley then provided legal arguments against the motion to dismiss the

state disability discrimination claim against Allen and the wrongful termination claim

against both Neyra Defendants. (Doc. 10 at 2–8). However, Hawley also provided

amendments to these two claims in his proposed amended complaint. (Id.). Next, instead

of responding to the Neyra Defendants’ arguments in support of dismissing the IIED

claim, Hawley moved to amend that claim to add additional allegations. (Id. at 8–9).


1
  Hawley’s brief was docketed twice (Docs. 9, 10), because the document was both the response
in opposition to the motion to dismiss (Doc. 9) and the motion for leave to amend (Doc. 10).

                                              2
    Case: 1:20-cv-00681-TSB Doc #: 13 Filed: 04/06/21 Page: 3 of 8 PAGEID #: 99




Finally, Hawley sought leave to amend his complaint to add an additional claim of aiding

and abetting against Allen in violation of Ohio Rev. Code. § 4112.02(J). (Id. at 9).

       On December 14, 2020, the parties filed another “stipulation of extension of time.”

(Doc. 11). This stipulation (again, against local rules) was an agreement by the parties to

give the Neyra Defendants an additional six days to file a reply in support of their motion

to dismiss and respond in opposition to the motion for leave to file an amended

complaint. (Id.). 2

       On December 21, 2020, the Neyra Defendants filed a combined reply in support of

the motion to dismiss and in opposition to the amended complaint. (Doc. 12). The Neyra

Defendants argued that the wrongful termination claim against both defendants and the

state law disability claim against Allen should still be dismissed for failure to state a

claim, or, alternatively, because the proposed amendments were futile. (Doc. 12 at 2–

11). The Neyra defendants also argued that, even with Hawley’s proposed new

allegations, the amendment to the IIED claim should be denied as futile. (Doc. 12 at 11–

14). Finally, the Neyra Defendants conceded that the proposed amendment adding an

aiding and abetting claim against Allen would be properly pled, and did not argue against

allowing Hawley to amend his complaint to add such a claim. (Doc. 12 at 2, 14).



2
 Although the parties treated the motion for leave to file an amended complaint and response in
opposition as the same filing, Hawley’s motion for leave was a separate filing. Thus, this
“stipulation” was not even needed for the Neyra Defendants’ response in opposition to the
motion for leave to file an amended complaint (Doc. 10), only the reply in support of their
motion to dismiss (Doc. 9). The six-day “extension” provided the Neyra Defendants a total of 20
days to respond in opposition to the motion for leave. Pursuant to S.D. Ohio Rule 7.2(a)(2), a
party must file a response in opposition within 21 days of service. Thus, the Neyra Defendants
actually shorted themselves one day.

                                              3
    Case: 1:20-cv-00681-TSB Doc #: 13 Filed: 04/06/21 Page: 4 of 8 PAGEID #: 100




       Following the foregoing, both the Neyra Defendants’ partial motion to dismiss and

Hawley’s motion for leave to file an amended complaint became ripe. In this instance, the

Court will first consider Hawley’s motion for leave to file an amended complaint

because, if the Court grants the motion to amend, the amended complaint will supersede

the original pleading and moot the Neyra Defendants’ partial motion to dismiss. See

Yates v. Applied Performance Techs, Inc., 205 F.R.D. 497, 499 (S.D. Ohio 2002)

(“Because amended complaints supersede the original pleading, the filing of the amended

complaint…render[s] the pending motion to dismiss moot.”). 3

                               II. STANDARD OF REVIEW

       Pursuant to Fed. R. Civ. P. 15(a), “leave to amend a pleading shall be freely given

when justice so requires.” Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998) (citing Brooks

v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994)). Rule 15(a) embodies “a liberal policy of

permitting amendments to ensure the determinations of claims on their merits.” Marks v.

Shell Oil Co., 830 F.2d 68, 69 (6th Cir. 1987). In deciding a party’s motion for leave to

amend, the Court of Appeals for the Sixth Circuit has instructed that district courts must

consider several elements, including “[u]ndue delay in filing, lack of notice to the

opposing party, bad faith by the moving party, repeated failure to cure deficiencies by

previous amendments, undue prejudice to the opposing party, and futility of




3
  Cf. id. at 499–500 (a court may consider a motion to dismiss the initial complaint as addressing
the amended complaint, if the amended complaint suffers from the same deficiencies). Here,
Hawley’s proposed amended complaint adds additional allegations and a new claim. Thus, after
granting leave to file an amended complaint, as discussed infra, the Court declines to consider to
the motion to dismiss as addressing the amended complaint.

                                                4
   Case: 1:20-cv-00681-TSB Doc #: 13 Filed: 04/06/21 Page: 5 of 8 PAGEID #: 101




amendments . . . .” Coe, 161 F.3d at 341. In the absence of any of these findings, leave

should be “freely given.” Foman v. Davis, 371 U.S. 178, 182 (1962).

       Ultimately, determination of whether justice requires the amendment is entrusted

to the sound discretion of a district court. Moore v. City of Paducah, 790 F.2d 557, 559

(6th Cir. 1986).

                                    III. ANALYSIS

       Hawley’s motion for leave to file an amended complaint will be granted. (Doc.

10). The Court first notes that, although the Neyra Defendants do not clearly concede

this point, the motion to amend is partially unopposed given that the Neyra Defendants

do not oppose Hawley adding an aiding and abetting claim against Allen. (Doc. 12 at 2,

14). Moreover, the proposed amendment cures – which the Neyra Defendants

acknowledge – one of the deficiencies of Hawley’s initial complaint, by dropping Allen

from Hawley’s federal disability discrimination claim. (Id. at 1). Thus, Hawley could

have, at least partially, filed an unopposed amendment without seeking leave. See Fed.

R. Civ. P. 15(a)(2).

       The Neyra Defendants do oppose parts of Hawley’s proposed amended complaint,

contending that the proposed amendments to the state law discrimination claim against

Allen, the wrongful termination claim against both defendants, and the IIED claim

against both defendants in the amended complaint would be futile. (Doc. 12). However,

the Court need not reach this futility argument, because the Court finds that Hawley’s

proposed amended complaint was timely.




                                            5
   Case: 1:20-cv-00681-TSB Doc #: 13 Filed: 04/06/21 Page: 6 of 8 PAGEID #: 102




        Fed. R. Civ. P. 15(a)(1)(b) states that a party may amend its pleading once as a

matter of course if the pleading is one to which a responsive pleading is required, 21 days

after service of a responsive pleading or 21 days after service of a motion under Rule

12(b), (e), or (f), whichever is earlier.

       In this case, Hawley sought leave to amend his complaint 35 days after the Neyra

Defendants filed their partial motion to dismiss. (Doc. 10). Hawley moved for leave to

file his amended complaint on day 35, after the parties stipulated to a 14-day extension of

time for Hawley to respond to the motion to dismiss. (Doc. 8).

       This stipulation of extension of time was against local rules. Pursuant to S.D.

Ohio Local Rule 6.1, the parties may stipulate to an extension of time to plead to a

complaint, amended complaint, counterclaim, or comparable pleading without seeking

leave of court. However, that rule “does not permit stipulated extensions of time to

respond to motions, Court orders, or other deadlines.” Id. (emphasis added).

       Thus, this Court now construes the stipulated extension of time as an unopposed

motion for extension of time. The Court, in its own discretion and out of respect for the

local rules, may make such a construction. AES-Apex Emp. Servs., Inc. v. Rotondo, 924

F.3d 857, 867 (6th Cir. 2019) (quotation omitted) (“Docket control, however, is

something that rests in the sound discretion of the district court.”). And, for good cause

shown, the Court retrospectively grants the 14-day unopposed motion for extension of

time to allow Hawley to respond to the motion to dismiss. Thus, the Court considers both

Hawley’s opposition and motion for leave to file an amended complaint as timely-filed




                                             6
    Case: 1:20-cv-00681-TSB Doc #: 13 Filed: 04/06/21 Page: 7 of 8 PAGEID #: 103




responses to the Neyra Defendants’ partial motion to dismiss. (Docs. 8, 9, 10). 4 See,

e.g., Wilson v. Chagrin Valley Steel Erectors, Inc., No. 2:16-CV-1084, 2017 WL

2983036, at *2 (S.D. Ohio July 12, 2017).

       As appropriate, and permitted, a response to a motion to dismiss for failure to state

a claim is a timely-filed amendment as a matter of course pursuant to Rule 15(a)(1)(B). 5

Accordingly, had the parties appropriately filed an unopposed extension of time – an

unopposed extension which the Court now grants – Hawley could have filed his amended

complaint as a matter course instead of seeking leave. (Doc. 10). Nevertheless, given the

procedural posture of this case, liberal interpretation of Rule 15, and in this Court’s

discretion, Hawley’s motion for leave to file an amended complaint is granted because

the amendment was timely. 6 The Neydra Defendants’ partial motion to dismiss is denied

as moot.




4
  Similarly, the second “stipulation of extension of time” (Doc. 11) for the Neyra Defendants to
file their reply in support was against local rules, and, as previously noted, was unnecessary for
the response in opposition. As the Court did with the first stipulation, the Court construes this
stipulation as an unopposed motion. The Court grants the unopposed motion and considers the
arguments presented in the Neyra Defendants’ reply in support of their motion to dismiss and
response in opposition to the motion for as timely-filed. (Doc. 12).
5
  The purpose of allowing responsive amendments as a matter of course is to allow the pleader to
consider “carefully and promptly the wisdom of amending to meet the arguments” presented by
the motion to dismiss which may “reduce the number of issues to be decided.” Fed. R. Civ. P.
15(a)(1) advisory committee’s note to 2009 amendment. The proposed amended complaint
already fixes certain issues raised in the motion to dismiss.
6
  Notwithstanding the foregoing, granting leave to amend in this case, and without wading into
the parties’ arguments on whether Hawley stated certain claims and/or futility of the amendment
as to certain claims, will give the parties a clear, operative pleading to address. When addressing
this operative pleading and moving forward, the parties shall abide by the rules of this Court.

                                                 7
   Case: 1:20-cv-00681-TSB Doc #: 13 Filed: 04/06/21 Page: 8 of 8 PAGEID #: 104




                                  IV. CONCLUSION

      Based upon the foregoing:

      1.    Plaintiff Brian Hawley’s motion to amend the complaint (Doc. 10) is
            GRANTED. Plaintiff shall file an amended complaint within 14 days of
            this order; and,

      2.    Defendants Neyra Motor Cars, LLC and Richard Allen’s partial motion to
            dismiss the complaint (Doc. 6) is DENIED as MOOT.

      IT IS SO ORDERED.

Date: April 6, 2021                                       s/ Timothy S. Black
                                                      Timothy S. Black
                                                      United States District Judge




                                        8
